PER CURIAM.
This appeal occurs upon appellant’s conviction of a lottery law violation. During the course of the trial the State called Officer Louis Cueto, whose qualification as an “expert” in the field of lottery operation was apparently conceded. Cueto testified first as to his activities as part of a surveillance team that, over a period of months, followed the activities of certain men, including the defendant-appellant. Nearing the conclusion of this testimony, the State propounded, and over defense’s objection, Cueto answered the following question:
“Q. Based on your experience as a police officer in investigation of lottery law violations, with the Vice Squad, and based upon your knowledge of the activities as you viewed them the dates that you testified, what in your opinion was the Defendant Raymond Ramos engaged in?
“A. He was engaging in lottery operation.”
*238The objection to the question and answer upon which the appellant urges error is that Cueto did not rely upon sufficient facts which would permit a reasonably accurate conclusion that the appellant was engaged in a lottery operation.
While we are of the view that the best means of eliciting the answer sought would have entailed use of a hypothetical question comprehending all of the circumstances disclosed by the evidence rather than merely those Cueto “viewed,” we are unable to agree that Cueto’s testimony fails to disclose a knowledge of facts sufficient to permit his reaching a “reasonably accurate conclusion.” Accordingly, the judgment is affirmed.
Affirmed.
ALLEN, Acting C. J., ANDREWS, J., and WILLIAMS, VOLIE A., Associate Judge, concur.